Lumpkim, J.

1. That the jury considered and discussed a newspaper advertisement which had not been introduced in evidence, is not of itself cause for a new trial, nothing as to the contents of the advertisement being shown except that it referred to the claimant (a woman) as “he,” and it being therefore impossible to determine what effect, if any, such advertisement may have had upon the minds of the jury in their deliberations upon the case.
2. The claimant having consented that a verdict might be returned into court in her absence, the fact that it was so returned on the Sabbath day is not cause for a new trial, it appearing that the jury had been previously sent out to make up their verdict and that they did not agree upon the sarnie until after the Sabbath began. Henderson & Son v. Reynolds, 84 Ga. 159.
3. The evidence in this case showed that the property in dispute belonged to the claimant, and there was no evidence to warrant a finding to the contrary. Judgment renersed.